STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among MD HOLDINGS CORP. a Nevada Corporation and MDMortgage Corporation a Maryland Corporation effective as of January 15, 2007 1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this15th day of January, 2007 by and among MD Holdings Corp, a Nevada corporation ("MD Holdings"), and MD Mortgage Corporation, a Maryland corporation ("MD Mortgage"), and the shareholders of MD Mortgage Corporation. Premises A.This Agreement provides for the acquisition of MD Mortgage whereby MD Mortgage shall become a wholly owned subsidiary of MD Holdings and in connection therewith, the issuance of a total of 27,515,000 shares of MD Holdings to the Shareholders. B. The boards of directors of MD Mortgage and MD Holdings have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively. This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE I MD HOLDINGS, INC. As an inducement to and to obtain the reliance of MD Mortgage, MD Holdings represents and warrants as follows: Section 1.1Organization.MD Holdings is a corporation duly organized, and validly existing under the laws of Nevada and has the corporate power and is duly authorized, qualified, franchised and licensed under all applicable laws, regulations, ordinances and orders of public authorities to own all of its properties and assets and to carry on its business in all material respects as it is now being conducted, including qualification to do business as a foreign corporation in the jurisdiction in which the character and location of the assets owned by it or the nature of the business transacted by it requires qualification.Included in the Schedules attached hereto (hereinafter defined) are complete and correct copies of the articles of incorporation, bylaws and amendments thereto as in effect on the date hereof.The execution and delivery of this Agreement does not and the consummation of the transactions contemplated by this Agreement in accordance with the terms hereof will not violate any provision of MD Holdings’ articles of incorporation or bylaws.MD Holdings has full power, authority and legal right and has taken all action required by law, its articles of incorporation, its bylaws or otherwise to authorize the execution and delivery of this Agreement. Section 1.2Capitalization.The authorized capitalization of MD Holdings consists of 100,000,000 Common Shares, $0.001 par value per share, and 10,000,000 shares of preferred.As of the date hereof, MD Holdings has no common shares issued and outstanding. 2 All issued and outstanding shares are legally issued, fully paid and nonassessable and are not issued in violation of the preemptive or other rights of any person. Section 1.3Subsidiaries.MD Holdings has no subsidiaries. Section 1.4Tax Matters: Books and Records. (a) The books and records, financial and others, of MD Holdings are in all material respects complete and correct and have been maintained in accordance with good business accounting practices; and (b) MD Holdings shall remain responsible for all debts incurred by MD Holdings prior to the date of closing. Section 1.5Litigation and Proceedings.Other than set forth in the documents filed with the Securities and Exchange Commission (the “SEC documents”), there are no actions, suits, proceedings or investigations pending or threatened by or against or affecting MD Holdings or its properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign or before any arbitrator of any kind that would have a material adverse affect on the business, operations, financial condition or income of MD Holdings.MD Holdings is not in default with respect to any judgment, order, writ, injunction, decree, award, rule or regulation of any court, arbitrator or governmental agency or instrumentality or of any circumstances which, after reasonable investigation, would result in the discovery of such a default. Section 1.6
